Exhibit 10.1

EARLY RETIREMENT AGREEMENT

This Early Retirement Agreement dated as of November 4, 2009 (“Agreement”)
between David Rickard (“Mr. Rickard” or “Executive”) and CVS Caremark
Corporation (“CVS Caremark” or the “Company”) shall be effective as of the date
it is signed by Executive (the “Effective Date”), so long as the Agreement is
also signed by the Company’s Senior Vice President, Human Resources (the “SVP of
HR”).

WHEREAS, Mr. Rickard has been employed by CVS Pharmacy, Inc. (CVS), a CVS
Caremark subsidiary, as Executive Vice President, Chief Financial Officer and
Chief Administrative Officer (“EVP and CFO”) of CVS Caremark Corporation;

WHEREAS, Mr. Rickard and CVS Caremark are parties to an Amended and Restated
Employment Agreement dated as of December 22, 2008 (the “Employment Agreement”);

WHEREAS, Mr. Rickard and CVS Caremark desire to enter into an agreement setting
forth the terms of Mr. Rickard’s early retirement from CVS;

WHEREAS, Mr. Rickard has thoroughly reviewed this Agreement, has entered into it
voluntarily, and has consulted with legal counsel of his choice before signing
this Agreement.

NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, CVS Caremark and Mr. Rickard agree as follows:

1. EARLY RETIREMENT APPROVAL. CVS Caremark agrees to seek approval from the
Management Planning and Development Committee (the “Committee”) of the Board of
Directors of the Company for an Approved Early Retirement (as that term is
defined in the Employment Agreement) effective as of the date requested by the
Executive, provided that (a) such date shall be no earlier than September 15,
2009 and no later than March 31, 2010, and (b) the Executive shall work in good
faith with the Company to select a date that will meet the Company’s business
needs. For the purposes of this Agreement, the date approved by the Committee
shall hereafter be referred to as the “Retirement Date”. Until the Retirement
Date, Executive shall continue to perform his duties as EVP and CFO.

2. RETIREMENT BENEFITS. Upon the Retirement Date, and subject to the requirement
set forth in Section 10(j) of the Employment Agreement, Executive shall be
entitled to the payments and benefits as set forth in Section 10(f) of the
Employment Agreement. Nothing in this paragraph is intended to limit any other
rights or benefits that Executive may be entitled to under the Employment
Agreement or any benefit plan of the Company.

3. GENERAL RELEASE OF CLAIMS. On or within sixty (60) days after the Retirement
Date, Executive shall sign the General Release and Covenant Not to Sue attached
as Exhibit A. The execution of such release of claims shall satisfy Executive’s
obligation under Section 10(j) of the Employment Agreement.



--------------------------------------------------------------------------------

4. RESTRICTIVE COVENANTS. Effective as of the date that the Committee approves
Executive’s Retirement Date, Section 12(b)(v) of the Employment Agreement is
amended as follows: the words “the remainder of the Term of Employment” are
stricken and replaced with “the twenty-four (24) month period following the
Executive’s Approved Early Retirement or Normal Retirement”.

5. RETURN OF PROPERTY. Mr. Rickard agrees that on or before the Retirement Date
he shall return to CVS Caremark all property of CVS Caremark or any Subsidiary
(as that term is defined in Section 11(d) of the Employment Agreement) in his
control or possession, including but not limited to the originals and copies of
any information provided to or acquired by Mr. Rickard in connection with the
performance of his duties for CVS Caremark or a Subsidiary, including but not
limited to all files, correspondence, communications, memoranda, e-mails,
slides, records, and all other documents, no matter how produced or reproduced,
all computer equipment, programs and files, and all office keys and access
cards, it being hereby acknowledged that all of said items are the sole and
exclusive property of CVS Caremark. This paragraph shall not require Mr. Rickard
to return his or his spouse’s employee discount cards.

6. NOTIFICATION TO COMPANY. In the event Executive receives a subpoena,
deposition notice, interview request, or other process or order which requires
or may reasonably be construed to require Executive to produce Confidential
Information (as that term is defined in Section 11(c) of the Employment
Agreement”), Executive shall promptly: (i) notify the Company of the item,
document, or information sought by such subpoena, deposition notice, interview
request, or other process or order; (ii) furnish the Company with a copy of said
subpoena, deposition notice, interview request, or other process or order; and
(iii) provide reasonable cooperation with respect to any procedure that CVS
Caremark or any Subsidiary may initiate at their expense to protect Confidential
Information or other interests. If CVS Caremark or any Subsidiary objects to the
subpoena, deposition notice, interview request, process, or order, Executive
shall cooperate to permit the Company or Subsidiary to ensure that there shall
be no disclosure until the court or other applicable entity has ruled upon the
objection or otherwise ordered Executive to make such disclosure, and then only
in accordance with the ruling so made, unless Executive is ordered by the court
or other applicable entity to do so in the interim. If no such objection is made
despite a reasonable opportunity to do so, Executive shall be entitled to comply
with the subpoena, deposition notice, interview request, or other process or
order provided that Executive has fulfilled the above obligations.

7. GOVERNING LAW. This Agreement shall be governed by and conformed in
accordance with the laws of the State of Rhode Island without regard to its
conflict of laws provisions. Any actions brought to enforce the terms of this
Agreement shall be brought in a court of competent jurisdiction located in the
State of Rhode Island.

8. COUNTERPARTS. This Agreement may be executed in counterparts and each
counterpart will be deemed an original.

9. SECTION HEADINGS. Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.

 

2



--------------------------------------------------------------------------------

10. ENTIRE AGREEMENT. This Agreement, together with the Employment Agreement as
hereby amended, and any compensation, equity or benefit plan or agreement
referred to herein or in the Employment Agreement, sets forth the entire
agreement between the parties hereto with respect to its subject matter and
fully supersedes any and all prior understandings, whether written or oral,
between the parties concerning the subject matter of this Agreement. Executive
acknowledges that he has not relied on any representations, promises or
agreements of any kind made to him in connection with his decision to accept the
terms of this Agreement, except for the representations, promises and agreements
herein. Any modification to this Agreement must be in writing and signed by
Executive and CVS Caremark’s Sr. Vice President, Human Resources or his
authorized representative.

IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this Early
Retirement Agreement as of the dates set forth below.

 

DAVID RICKARD     CVS CAREMARK CORPORATION

/s/ David B. Rickard

    BY:  

/s/ V. Michael Ferdinandi

             V. MICHAEL FERDINANDI              SENIOR VICE PRESIDENT -        
      HUMAN RESOURCES DATE:  

September 4, 2009

    DATE:  

November 4, 2009

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

1



--------------------------------------------------------------------------------

GENERAL RELEASE AND COVENANT NOT TO SUE

As a condition of receiving the post-termination compensation, benefits and
other consideration set forth in the Amended and Restated Employment Agreement
between David Rickard (“Executive”) and CVS Caremark Corporation (“CVS
Caremark”) dated as of December 22, 2008 (the “Employment Agreement”) and the
Early Retirement Agreement between Executive and CVS Caremark dated as of
November 4, 2009 (the “Early Retirement Agreement”), Executive hereby agrees to
the terms of this General Release and Covenant Not to Sue (“Release”).

1. GENERAL RELEASE OF CLAIMS. Executive hereby releases and forever discharges
CVS Caremark Corporation and each of its divisions, affiliates, subsidiaries and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them (collectively, the “Released Parties”) from any
and all causes of action, lawsuits, proceedings, complaints, charges, debts,
contracts, judgments, damages, and claims against the Released Parties, whether
known or unknown, which Executive ever had, now has or which Executive or
Executive’s heirs, executors, administrators, successors or assigns may have
prior to the date this Release is signed by Executive, due to any matter
whatsoever relating to Executive’s employment, compensation, benefits, and/or
termination of Executive’s employment with CVS (collectively, the “Released
Claims). The Released Claims include, but are not limited to, any claim that any
of the Released Parties violated the National Labor Relations Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, the Employee Retirement Income Security Act, the Immigration
Reform and Control Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, and/or the
Occupational Safety and Health Act; any claim that any of the Released Parties
violated any other federal, state or local statute, law, regulation or
ordinance; any claim of unlawful discrimination of any kind; any public policy,
contract, tort, or common law claim; and any claim for costs, fees, or other
expenses including attorney’s fees incurred in these matters. Notwithstanding
the foregoing, this Release does not include any rights that Executive cannot
lawfully waive, and will not release any rights Executive has (a) to defense and
indemnification from CVS or its insurers, (b) to any claim for any tort for
personal injury not arising out of or related to his termination of employment;
(c) to claims, actions, or rights arising under or to enforce the terms of the
Employment Agreement or the Early Retirement Agreement; and/or (d) under any of
the Company’s incentive compensation and employee benefit plans and programs to
which Executive is entitled pursuant to the Employment Agreement and the Early
Retirement Agreement.

2. COVENANT NOT TO SUE. Executive agrees not to file or initiate a lawsuit in
any court or initiate an arbitration proceeding asserting any of the Released
Claims against any of the Released Parties. Executive further agrees that he
will not permit himself to be a member of any class in any court or in any
arbitration proceeding seeking relief against the Released Parties based on
claims released by this Release, and that even if a court or arbitrator rules
that he may not waive a claim released by this Release, he will not accept any
money damages or other relief in connection with any other action or proceeding
asserting any of the Released Claims against any of the Released Parties.
Executive agrees to reimburse CVS for any legal fees that CVS incurs as a result
of any knowing breach of this paragraph by Executive.



--------------------------------------------------------------------------------

3. NO PENDING ACTIONS; NO FAIR LABOR STANDARDS ACT CLAIMS. Executive represents
that as of the date he signs this Release, Executive has not filed or initiated,
or caused to be filed or initiated, any complaint, claim, action or lawsuit of
any kind against any of the Released Parties in any federal, state or local
court or agency. Executive represents that he is not aware of any facts that
would support a claim by him against any of the Released Parties for any
violation of the Fair Labor Standards Act.

4. WAIVER OF DAMAGES. Nothing in this Release is intended to or shall interfere
with Executive’s right to participate in a proceeding with any appropriate
federal, state or local government agency enforcing federal, state or local
discrimination laws and/or cooperating with said agency in its investigation.
Executive shall not, however, be entitled to receive any relief, recovery or
monies in connection with any complaint or charge brought against any of the
Released Parties with respect to any Released Claims, without regard as to who
brought any such complaint or charge.

5. TIME TO CONSIDER AND REVOKE; ADVICE OF COUNSEL. Executive acknowledges that
he has been afforded at least twenty-one (21) days to consider whether to sign
this Release. If Executive elects not to take the twenty-one (21) days to
consider this Release, Executive acknowledges having done so voluntarily and
with the understanding that Executive is waiving a statutory right to do so. If
Executive chooses to execute this Release, Executive has the right to revoke the
acceptance at any time within seven (7) days of signing (the “Revocation
Period”) by delivering a written revocation to CVS Caremark Corporation,
Attention: V. Michael Ferdinandi, One CVS Drive, Woonsocket, RI 02895. Any such
revocation shall state, “I hereby revoke my General Release and Covenant Not to
Sue” and must be signed by Executive and received by the Company before the end
of the Revocation Period. If Executive decides to revoke this Release, the
revocation shall make this Release null and void and shall be deemed effective
on the date received by the Company. Executive acknowledges that in the absence
of a valid effective Release, Executive is not entitled to the post-employment
payments and benefits set forth in Section 10 of the Employment Agreement. CVS
hereby advises Executive to consult with an attorney before executing this
Release.

 

DAVID RICKARD    

/s/ David B. Rickard

    Date Signed:                                                  

 

2